Citation Nr: 0926506	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1951 to June 1959 and from June 1961 to November 
1976.  He died in January 2004.  The appellant is seeking 
recognition as his surviving spouse for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the VA Regional Office 
(RO) in San Diego, California which denied the appellant 
status as the surviving spouse of the Veteran.

Procedural history

In June 2005, the appellant filed a claim of entitlement to 
service connection for the cause of the Veteran's death and 
for dependency and indemnity compensation (DIC) benefits.  In 
a July 2005 decision, the RO denied the appellant's claims 
for DIC benefits, death pension and accrued benefits because 
the evidence showed that the appellant and the Veteran were 
divorced at the time of the Veteran's death in January 2004.  
The appellant disagreed with that decision by filing a timely 
notice of disagreement (NOD) July 2005.  In June 2006, the RO 
provided the appellant with a statement of the case (SOC).  
The appellant filed a substantive appeal in August 2006, in 
which she requested a Travel Board hearing.  

In March 2009, the appellant presented sworn testimony during 
a personal hearing at the RO in Oakland, California which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the VA claims folder.

The appellant subsequently submitted evidence directly to the 
Board in July 2009, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran and the appellant were married on November 
[redacted], 1958, and the appellant was the Veteran's lawful spouse 
at the time of his death in January 2004.

2.  The Veteran and the appellant were separated and living 
apart for prolonged periods during their marriage.

3.  The separations were not due exclusively to the 
misconduct of the Veteran.

4.  The Veteran and the appellant did not live apart for 
purposes of convenience, health, business, or any other 
reason which failed to show intent on the part of the 
surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's 
surviving spouse for VA purposes.  See 38 U.S.C.A. § 101(3), 
(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the Veteran's surviving 
spouse for the purpose of the award of VA benefits.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, enacted in November 2000, includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute].  Similarly, in Manning v. Principi, 16 Vet. App. 
534 (2002), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.

Further, the Board notes that here are presently no pertinent 
facts in dispute, and as such, application of relevant 
provisions of the law and regulations governing eligibility 
[in particular, "surviving spouse" status] to the facts of 
this case will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no notice is necessary.  Thus, based 
on the Court's decision in Manning, the Board concludes that 
the provisions of the VCAA are not applicable to this 
particular matter.  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim"]. It is clear that no amount of additional development 
will have any possible impact on this case.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As outlined in the Introduction, the appellant 
presented testimony before the undersigned Veterans Law Judge 
at a VA Travel Board hearing in March 2009, and a transcript 
of that hearing has been associated with the record..

Accordingly, the Board will proceed to a decision.  

Relevant regulations

A "surviving spouse" may qualify for pension, compensation, 
or dependency and indemnity compensation under the 
appropriate circumstances.  See 38 C.F.R. § 3.54 (2008).  A 
"surviving spouse" for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death; and (1) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the Veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2008).  
These criteria are conjunctive; all elements must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  See 38 C.F.R. § 3.1(j) (2008). 

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  See 38 C.F.R. 
§ 3.53(a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the Veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the Veteran 
on issues subsequently involved in the application of this 
section.  See 38 C.F.R. § 3.53(b) (2008).

Analysis

The appellant seeks entitlement to recognition as a surviving 
spouse for VA purposes.  Essentially, she contends that while 
her marriage to the Veteran was marked by periods of 
estrangement, including long periods of time where they were 
not continuously cohabitating, that she should still be 
considered the Veteran's surviving spouse because she and the 
Veteran were never been legally divorced, she remained in 
contact with the Veteran throughout their separation, the 
Social Security Administration (SSA) has determined that she 
is the Veteran's widow and beneficiary for insurance purposes 
and neither she nor the Veteran remarried after their 
separation.  

The Veteran and the appellant were married in November 1958 
in Reno, Nevada.  See a witnessed and file-numbered Marriage 
Certificate dated November 1958.  

Concerning the Veteran's marital status at the time of his 
death, the Board notes that the Veteran gave conflicting 
accounts as to whether or not he was indeed married at 
various times during his life.  In VA treatment records dated 
June 2002 and July 2002, the Veteran asserted that he was 
married.  In contrast, the Veteran alternatively contended 
that he was "single" or "divorced" on other documents.  
See a January 1985 Veterans Application for Work-Study 
Allowance (VA Form 20-8691), a December 2000 private 
treatment record and a December 2002 VA treatment record.  
The Board further notes that the Veteran left the 
"Marriage" and "Spouse" sections blank on his March 2002 
application for VA Compensation or Pension.  

The Board notes that the Veteran's death certificate 
indicates that the Veteran was divorced at the time of his 
death.  See the Veteran's January 2004 Death Certificate.  
Further, C.M., the Veteran's daughter and "next of kin" as 
listed on the death certificate and in various VA treatment 
records, has asserted that to her knowledge, the Veteran (her 
father) was divorced at the time of his death.  See a 
December 2002 VA treatment record and a July 2005 VA Report 
of Contact (VA Form 119).  

Regardless of the conflicting evidence surrounding the 
Veteran's marital status at the time of his death, the Board 
notes that the Veteran's claims file is devoid of any 
evidence of legal divorce proceedings to dissolve the 
Veteran's marriage to the appellant.  Absent any evidence to 
the contrary, the Board has determined that the Veteran was 
legally married to the appellant at the time of his death.  
Accordingly, the requirement of marriage, see 38 C.F.R. 
§ 3.1(j), is demonstrated.  

However, as noted above, the question of whether or not the 
appellant is the Veteran's surviving spouse for VA purposes 
is not definitively answered by the fact that they were not 
divorced.  For VA purposes, a surviving spouse must also (1) 
live with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the Veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2008).  

Taking the second element first, the Board finds that this is 
not a case that involves remarriage.  While the appellant, 
after her separation from the Veteran, lived with another 
man, had another man's child and took the man's last name, 
there is no evidence in the file that the appellant held 
herself out openly to the public to be the spouse of such 
other man.  The appellant has denied that she has done so.  
See an August 2004 SSA record completed by the appellant.  

With respect to critical element (1), continuous 
cohabitation, it is undisputed that there were long periods 
of separation.  

As noted above, the appellant will still have met the 
requirement for continuous cohabitation, even if she was 
separated from the Veteran at the time of his death, provided 
that the separation was due to the misconduct of the Veteran 
without the fault of the appellant.  The question before the 
Board then becomes whether the reason for the separation was 
the Veteran's misconduct.

There is no evidence in the Veteran's claims file or the 
appellant's testimony that the Veteran was physically abusive 
toward the appellant or that the Veteran abused alcohol or 
drugs during his marriage to the appellant.  Further, while 
the Board notes that it appears that the Veteran and 
appellant both consented to the separation, there is no 
evidence that such separation was for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the Veteran.  See 38 C.F.R. § 3.52(b).  Both the appellant 
and the Veteran went on to other relationships which were 
productive of children.  

The appellant has asserted several different reasons for 
their separation.  At the March 2009 VA Travel Board hearing 
and in her June 2005 claim for VA compensation, the appellant 
asserted that she and the Veteran were separated because of 
his military duties.  See the March 2009 VA Travel Board 
hearing at page 4 and the appellant's June 2005 claim for VA 
compensation.  However, upon his separation from service in 
November 1976, the Veteran did not resume cohabitation with 
the appellant.  

The appellant has also asserted that the Veteran left her for 
another woman some time around 1963.  See the March 2009 VA 
Travel Board hearing at page 4.  
The Board is required to accept this statement, as far as it 
goes.  Indeed, there is no question that the Veteran took up 
with others after separating from the appellant.  However, so 
did the appellant.  The evidence of record thus indicates 
infidelity by both parties.  The appellant herself was not 
without fault.  Under such circumstances, the Board finds 
that although there may have been misconduct on the part of 
the Veteran leading to the separation, there was also fault 
on the part of the appellant.  Indeed, there objective record 
on appeal shows no difference in the behavior of each. 

Additionally, the Board notes that the fact that the 
appellant was in sporadic contact with the Veteran during 
their separation does not bear on the Board's decision.  
The crucial matter is whether they continually cohabited.  
The Board's finding is that they did not.  

It appears that the SSA has recognized the appellant as the 
Veteran's widow and beneficiary.  However, SSA decisions are 
not binding on the Board.  See Damrel v. Brown, 6 Vet. App. 
242, 246 (1994); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The Board also notes that the appellant has filed an 
application to obtain an amended death certificate, in which 
the Veteran's marital status would reflect that he was 
married at the time of his death.  However, even if such 
amendment to the Veteran's death certificate was to be 
obtained, this would not change the outcome of this case, 
because as discussed the determination of whether or not the 
appellant is the Veteran's surviving spouse rests on the 
matter of continuing cohabitation, not whether marital status 
technically existed.

In summary, the evidence of record establishes that although 
the appellant was legally married to the Veteran at the time 
of his death, due to a lack of continued cohabitation, the 
appellant is not the Veteran's surviving spouse for VA 
purposes.  Accordingly, the benefits sought on appeal are 
denied.

ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for VA purposes is not established.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


